Title: To George Washington from William Jackson, 4 April 1794
From: Jackson, William
To: Washington, George


          
            Paris, April 4th 1794.
          
          France, at this moment, exhibits such scenes as the pencil of Salvator Rosa would have
            been well employed to delineate—abounding in light and shade, which is at once splendid
            and awful.
          To use the language of a living Artist, and One fonder of gilding than Salvator, France
            is, in truth, “an armed Nation.” Her exertions and firmness seem well proportioned to
            the resistance, which her situation requires, and far exceed the expectations, which our
            limited acquaintance with the power and resources of such a Nation, resolved to be free,
            could have excited.
          No longer resembling Venus attended by the Graces, She now represents Minerva followed
            by the Fates. You must pardon this imagery—it is really
            necessary to convey an idea of facts, or to describe the change, which has here taken
            place—indeed, it is only by what, in common parlance, would be accounted extravagant
            hyperbole, that One can express the situation of this most extraordinary people.
          Wherever you move, or to whatever quarter your attention is turned, nothing meets the
            view but warlike preparation. Every consideration is sacrificed to public exigence,
            every contribution of property or service, which the public necessity requires appears
            to be cheerfully made—and in the few instances, where reluctance may exist, terror
            supplies the absence of patriotism, and operates its full effect.
          Age and infancy are employed in extracting from the earth, and, by a late refinement in
            chemistry, from vegetables, the thunders, which youth and manhood are to direct, while
            the cares of domestic life are altogether devolved on the female part
            of the Society.
          Fifteen armies, forming a force, which I do not think exaggerated, of twelve hundred
            thousand men, are now in the actual service of the Republic—and it has been surmised
            that a part of the second requisition would be made before the opening of the
            campaign—Should this additional effort be deemed necessary, the coalesced nations of
            Europe must unquestionably yield to the momentum of an individual power, exceeding in
            numbers and array all that the world has hitherto exhibited.
          Perplexed by the variety of interesting objects, which attract my attention, I am
            really at a loss where to begin in giving you the details of these formidable and
            stupendous preparations.
          The first requisition has been carried into complete effect—that is to say, all the
            unmarried men of this extensive nation, from the age of eighteen to twenty five years,
            whatever their situation or fortune (for neither money nor substitutes would exempt them
            from service) have joined the several armies of the Republic, which they have augmented
            with Six hundred thousand. These levies have been incorporated with the ancient Corps,
            and have been under a strict discipline for several months.
          The Cavalry has been so considerably encreased as to require that the swords, exceeding
            thirty inches in blade, should be taken from the Infantry for their use. The
            augmentation is upwards of fifty thousand—and the remounted exceeds thirty thousand⟨.⟩
            The whole force in Cavalry being at least One hundred thousand. So that in this arm,
            which, during the last campaign, was the weakest part of their composition, I am
            persuaded the french will be superior to the combined forces.
          The artillery, so formidable in the last campaign, has received an addition of Two
            thousand pieces, for field service, and, judging from its former effect, must, I think,
            be absolutely irresistible.
          The fuel, which is to nourish this immense volcano, is, as I have already intimated to
            you, prepared by those hands, which are otherwise unable to serve their country; and,
            under the direction of persons well skilled in the process, saltpetre is produced in
            astonishing quantity—I have daily opportunity of observing its
            product in the several sections of Paris, and the operation is the same throughout the
            Republic.
          
          The public founderies and manufactories of small arms, aided by the mechanics, who work
            in metals, and who, for this purpose, are all in requisition, are constantly employed,
            and furnish immensely.
          And yet, amidst all this din and preparation of arms, the Country more carefully and
            extensively cultivated than in any former period. You will ask by whom? By old men, by
            women, and the youth of both sexes, under the age of eighteen years.
          This I can assure you, from personal observation, wherever I have travelled not a
            single spot is neglected—The very avenues and approaches to the Chateaux are
            ploughed—even walks in the gardens of the Tuilleries are sown and planted—and no Country presents a more promising appearance, in agriculture,
            than France does at this moment.
          It has become a public care, with the several municipalities, to plant those grounds,
            which were formerly appropriate to pleasurable purposes, with useful vegetables, and, to
            this end, regular institutions are established.
          The value of the potatoe is known, and sufficiently appreciated to remove every
            apprehension of want. Indeed so promising is the grain now in the ground, that I am
            persuaded, from my information of the present state of their granaries, the quantity on
            hand and the ensuing crop, will furnish an advance of provision for at least two
            years.
          You may be assured the idea of starving France is as unfounded as it is unworthy—The
            variety of soil and climate, in this extensive country, reduces the chance of a general
            failure in their crops, to a very remote possibility—And the invigorating energies of
            property and freedom have more than balanced the deductions from their agriculture,
            occasioned by the call of their Peasantry to the frontiers. Indeed a very considerable
            proportion of their farming was always done by the women of France, who still continue
            to cultivate the ground.
          Take a single illustration of my supposition that their Granaries are well stocked—The
            price of bread in Paris, at this time, is not half as much as in London. True it is
            brown, but it is equally nutritious.
          Extensive manufactures of useful fabrics continue to flourish—and even the most refined
            articles of luxury are not neglected.
          
          Of the former, I have attentively observed the cloth-manufacture at Abbeville, which is
            in vigour—and of the latter I have visited the Eobelius, where the most exquisite
            productions of the needle and the shuttle, still continue to charm and astonish. This
            last is continued as a public establishment.
          Even the palaces and pleasure grounds of the ci-devant royalty are respected as
            national property, and, as such, are carefully preserved.
          The greater part of the furniture has been removed from Versailles—some of the
            paintings remain. Those by the best Masters have been sent to the Gallery of the Louvre,
            which is now the National Museum, where the collection greatly exceeds any other
            exhibition of the fine arts in the world. It is under the care of a Committee, appointed
            to protect the arts, and is maintained in the most superb style. Such is the war, which
            these Goths and Vandals wage against the arts!
          The late Queens favorite residence of St Cloud remains as when She occupied it. The paintings will be sent to the Museum, and the furniture will
            be sold.
          In remarking on the agriculture and manufactur⟨e⟩s I have digressed from the subject of
            the public force⟨,⟩ to which I return.
          The operations of the northern army appear to engage the greatest degree of attention,
            and from its composition, as well as its situation, this part of their force seems
            destined to the most arduous service.
          Including the detachments on the side of Dunquerque, and the garrisons, which, without
            hazard to their posts, may be called into field service with the main body, I do not
            suppose this army amounts to less than Two hundred and fifty four thousand men, composed
            nearly as follows
          
            
              Brigaded Infantry
              170,000.
            
            
              Light Corps
              20,000 
            
            
              Cavalry
              44,000 
            
            
              Brigaded artillery
              15,000 
            
            
              Artillery attached to Corps
              5,000 
            
            
               
              254,000 
            
          
          In addition to this immense force, no less formidable by the
            decided superiority of their artillery, the improved state of their arms, discipline,
            and œconomical arrangements of supplies, than by their numbers—The
            armies of the Moselle and Ardennes may, by rapid movements to their left, be brought
            into full co-operation, and at very short notice, with the army of the north—for
            experience has demonstrated that they are capable of forming these sudden junctions, by
            transporting their troops in carriages.
          That they are disposed to effect, whatever a profuse application of money can
            accomplish, must be admitted—and that the means are in their power cannot be denied.
          Their treasury is, at this time, by far the richest in Europe—perhaps more abundant
            than all the rest of Europe. And, immoderate as their expenditure appears, the sources
            of their supplies seem but to increase with the streams that flow from them—The taxes,
            that are collected, with the donations, crown and church property, and money received
            for Emigrants estates form altogether an inordinate mass.
          On this subject, also, it is fair to remark that the Persons, who direct their fiscal
            arrangements, have been long enough in office to give to them all the advantages, which
            result from method and established order. Of this a very strong proof was lately given
            by Cambon, in his report on the State of their finances: He therein asserts (which he
            dared not to do without foundation) that a diminution, of One hundred and seventy
            millions of livres per month, had been made in their disbursements, leaving the actual
            expenditure about fifty four millions sterling ⅌ annum.
          Enormous as this sum may appear, it is not immoderate compared with their
            resources—for, however extraordinary, it is true that, including the estates of the
            Crown, the Clergy, and the Emigrants⟨,⟩ at least one third part of the whole property of
            France is in confiscation. Such had been the tendency of the ancient regime to absorb,
            and concentrate the national wealth in the hands of the few!
          This fact is well understood by the men of property, who are now in France, and the
            reflections which arise from it, have fully decided them to go with the revolution, and
            to support it at all hazards. They are now aware of the worst that can happen to them
            under the Republic, and they know full well that the confiscated property is more than
            competent to the expences that have been, or may be, incurred to maintain the
            war—Whereas a counter-revolution would not only place the expences of the war to their charge as holders of the public Securities but prostrate
            the residue of their property to the indemnity of those, who have emigrated.
          These influential considerations of property, by which the more wealthy part of the
            people, now in France, are actuated, aided by the enthusiasm of some, the fears of
            others, and the resentments of all, against their external enemies, have not only
            subdued all spirit of revolt, and condensed the public opinion in favor of the
            revolution, but appear to me to have decided the nation, literally to adhere to their
            declaration “to live free or die.”
          This reasoning may seem on first view to be too positive—but, compared with facts, and
            analysed by the test of experience, I am persuaded, and I venture to predict, it will be
            found true in every result.
          I would now state the respective strength and composition of the other armies of the
            Republic—but, as their operations are not likely to be equally interesting or decisive
            with that of the north, I have been at less pains to obtain particular information
            respecting them. That which is intended to act against Spain will, I think, be the next
            efficient in force, and impressive in its operations.
          The direction of the military measures of the Republic are said to be confided to a
            Committee of Officers, of high professional talents and distinguished service. Two of
            them, it is thought, will go to the army of the North—The others will remain at
            Paris.
          Besides this Board of Officers, there are Commissioners from the Convention, with each
            of the Armies, who superintend the œconomy of the staff-arrangements and watch over
            their supplies.
          A controuling authority, that may be termed almost unlimited, is vested in the
            Committee of Public safety, which is composed of the following Members, classed
            according to the influence, which, I think, they respectively possess.
          Robespierre, Billaud de Varennes, St Just, Couthon, Collot d’Herbois, Jean Bon St
            André, Barerre, Carnot, Lindet, and Prieur.
          Robespierre is certainly the apex of this pyramid—Barerre, in point of talents, may, I
            think, be considered as one of its ablest supports—Lindet, whose application is even
            distinguished where all are unremitting, is the Member, to whom the
            department of subsistence is devolved—St Just is very eloquent and popular with the
            Convention—Jean Bon St André has been selected for his energy of character to regenerate
            the marine; and is now at Brest, Billaud de Varennes and Carnot, it is said, are to go
            to the army of the North—Couthon and Collot d’Herbois are very influential with the
            popular assemblies—Prieur is less distinguished than either of his Colleagues.
          The removal of Danton, La Croix, and the other Deputies, who were executed with
            them—and the extinction of Heberts party, will give a stability to the power of this
            all-influential Body, which nothing will be able to shake—and will enable them to call
            forth the resources of this inexhaustible people—and to direct the application of them,
            if possible, more efficiently than they have even yet done.
          Since the recovery of Toulon the marine has obtained great attention, and will, it is
            said, within a short time, be very respectable.
          Regulations for the government of the navy, calculated to invigorate the discipline,
            have been lately enacted by the Convention, and are now in force. Every sea-faring
            person, including the fishermen, are in requisition for public service.
          Viewed in the light I have here placed it, the picture of France is pleasing and
            splendid. But there are shades, which abstract from its beauty, and which a regard to
            truth makes necessary to confess and to expose.
          Proceeding less from native defect than from accident, they may be greatly softened,
            perhaps be entirely removed.
          In a course of conquest, it is to be apprehended that the lust of dominion may lead
            this People, already the happiest nation on the globe, in geographical position, to
            grasp at possessions, which, far from encreasing, would eventually abridge their power
            and their happiness.
          The retention of Savoy I regard as a decided affair, and irrevocable—and unless
            negociations for peace are soon entered upon, I should consider the annexation of
            Austrian Flanders, and the Dutchy of Luxembourg, to the french Republic, as neither
            improbable nor remote.
          This conquest, should it be made, (and that a nation of twenty eight millions of
            People, situated as the french are, becoming a nation of Soldiers,
            should, within a very short period, atchieve whatever conquest they attempt, is but too
            probable)—This conquest, I say, may be more susceptible of restitution in exchange for
            her Islands—but even that, I think, would be problematic, as,
            with the extension of her territory, her other means of obtaining their restoration must
            be dangerously encreased.
          This is a case for the consideration of those, whom I have neither the power nor the
            wish to influence; but I am satisfied, from what I see and know, that more political
            reflection ought immediately to attach to it, than they to whom it is most interesting
            seem disposed to bestow upon it.
          As inauspicious to the happiness of France, and the peace of Europe, I can only regret
            and deprecate the near possibility of such an event.
          The difficulty of organising the government of France, after peace, would form a darker
            shade than it does, but for the reflection that the constitution is already
            prepared—that the nomination to office, and the knowledge, which qualifies to select
            characters, would be almost exclusively in the possession of the Comité de Salut
            Public—and that a long continuance in office has already designated the individuals for
            the offices, which they ought respectively to fill. This is nevertheless a source of
            serious apprehension, as it regards the internal tranquillity of France, and will be
            deserving of all the attention, which philosophy and philanthropy can bestow upon
            it.
          To the assuasive touch of time we must refer the obliteration of those remembrances,
            which may nourish individual resentments, for some years to come. They will not extend
            beyond the present generation—perhaps they will be extinguished with the war, which
            occasioned them.
          It is however to be confessed and lamented that they cloud the prospect.
          
            W. Jackson
          
        